                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE

 STEPHEN A. SPENCER

                       Plaintiff
 vs.
                                                                 Civil Case No. ________________
 WETTERMARK & KEITH, LLC doing
 business as Wettermark Keith, and                                             JURY DEMANDED
 JOHN MCELHENY
                                                      MAGISTRATE JUDGE_________________
                        Defendants
                                          DISTRICT COURT JUDGE______________
______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________

        Comes the Plaintiff, by and through counsel, and allege the following:

                                            I. PARTIES

        1.     Plaintiff Stephen A. Spencer is a citizen and resident of the State of Tennessee, with

his home address at 1272 Old Beech Creek Road, Waynesboro, Tennessee.

        2.     Defendant Wettermark & Keith, LLC (hereinafter “Defendant Law Firm” or

“Wettermark Keith”) is an Alabama limited liability company authorized to do business in

Tennessee, and doing business as Wettermark Keith, with its home offices located at 3595

Grandview Parkway, Suite 350, Birmingham, Alabama, and may be served through its registered

agent for service of process, James H. Wettermark, at 651 E. 4th Street, Suite 100, Chattanooga,

Tennessee 37403.

        3.     Defendant John McElheny is a citizen and resident of the State of Alabama, and

may be served at 820 Cobb Street, Homewood, Alabama 35209, and at all times material hereto

was an employee, attorney and or agent of the Defendant Law Firm.




                                                 1

       Case 1:19-cv-00053 Document 1 Filed 06/20/19 Page 1 of 11 PageID #: 1
                                 II. JURISDICTION AND VENUE

       4.      The allegations in Paragraph 1-3 are incorporated herein by reference.

       5.      This district court has jurisdiction over the claims asserted in this complaint

pursuant to 28 U.S. Code § 1332(a), as the plaintiffs and defendants are residents of different states

and the amounts in controversy exceeds SEVENTY-FIVE THOUSAND AND NO/100

DOLLARS ($75,000.00).

       6.      Venue is proper pursuant to 28 U.S. Code § 1391(b), as the causes of action

occurred in the judicial district for the Middle District of Tennessee.

                                          III.    FACTS

       7.      The allegations of Paragraphs 1-6 are incorporated herein by reference.

       8.      Plaintiff was involved in a serious trucking accident in Alabama on June 12, 2017

and sustained serious personal injuries while operating a tractor trailer within the scope of his

occupation as a single truck owner operator.

       9.      At the time of that 2017 accident, Plaintiff had occupational accident disability

insurance through Atlantic Specialty Insurance Company doing business as One Beacon American

Insurance and/or One Beacon American Insurance [hereinafter “One Beacon Insurance”], being

Policy No. 216-000-002 which he acquired in the State of Tennessee.

       10.     Under the terms of the One Beacon Insurance policy, Plaintiff was to receive

disability benefits and medical benefits if injured during Plaintiff’s occupation as a truck driver.

       11.     Plaintiff retained the services of the Defendant Law Firm to assist Plaintiff with

Plaintiff’s personal injury claim and Plaintiff’s disability claim with One Beacon Insurance, and

this was done by Plaintiff calling the Defendant Law Firm from Plaintiff’s home in Wayne County,




                                                  2

     Case 1:19-cv-00053 Document 1 Filed 06/20/19 Page 2 of 11 PageID #: 2
Tennessee, and a representative from the Defendant Law Firm coming to Emeralds Restaurant in

Wayne County, Tennessee, and Plaintiff signing papers at that restaurant.

       12.      The Defendant Law Firm assigned attorney Defendant John McElheny to represent

Plaintiff, and Defendant John McElheny was assisted by the Defendant Law Firm’s case manager,

Jeff Moran.

       13.     Plaintiff spoke with Defendant McElheny and Mr. Moran multiple times about how

important it was to Plaintiff that nothing be done as any part of any personal injury settlement that

would interfere with Plaintiff’s disability benefits and medical benefits under the One Beacon

Insurance policy.

       14.     In discussions Plaintiff had with Defendant McElheny and Mr. Moran, Plaintiff told

them about Plaintiff’s conversations with representatives of One Beacon Insurance (and their

subsidiaries, attorneys and adjusters), specifically about One Beacon Insurance trying to stop

paying benefits once Plaintiff’s personal injury claim was settled, and Plaintiff told Defendant

McElheny and Mr. Moran that Plaintiff did not want that to happen.

       15.     Plaintiff also spoke with Defendant McElheny’s personal secretary multiple times

that Plaintiff was unwilling to give up his medical coverage and disability benefits in exchange for

settling the subrogated medical payment.

       16.     In or about March of 2018 Jeff Moran & Mr. McElheny during a conference call

with Plaintiff, Mr. Moran and Defendant McElheny stated that One Beacon attorneys were of the

opinion that all insurance coverage should stop after the settlement of the subrogated medical

payment, but Mr. McElheny and Jeff Moran stated they were not of that opinion and that One

Beacon Insurance could not stop coverage; and at that time, Plaintiff told Defendant McElheny




                                                 3

     Case 1:19-cv-00053 Document 1 Filed 06/20/19 Page 3 of 11 PageID #: 3
and Mr. Moran, and at other times later, that Plaintiff would never allow One Beacon Insurance to

end his benefits in exchange for the settled subrogated medical claim.

       17.     At a later date, Defendant McElheny told Plaintiff that Plaintiff could settle One

Beacon Insurance’s subrogation claim as a result of Plaintiff’s personal injury settlement, that this

would not affect Plaintiffs disability benefits or medical benefits, and that if Plaintiff signed the

release One Beacon Insurance sent to Defendant McElheny, Plaintiff would eliminate any leverage

One Beacon Insurance would have concerning Plaintiff’s future disability and medical benefits,

and that Plaintiff could continue to talk with One Beacon Insurance’s people about paying

Plaintiff’s disability benefits and medical benefits, as those benefits would remain intact.

       18.     During this time, the Defendant Law Firm had helped Plaintiff secure Plaintiff’s

Social Security Disability benefits as a result of injuries from the vehicular accident, and at all

times Plaintiff was dealing with One Beacon Insurance, Plaintiff was still injured, still in pain and

still on pain medication.

       19.     The Defendant Law Firm, and particularly Defendant McElheny, was aware of the

facts stated in Paragraph 14-18 above, and since Plaintiff was only drawing limited Social Security

Disability benefits, and would not be going back to work, it was even more important for Plaintiff

to keep in place his disability and medical benefits through One Beacon Insurance.

       20.     In a telephone conversation Plaintiff had with Defendant McElheny in or about

August 2018, Defendant McElheny advised Plaintiff (while in Tennessee) that One Beacon

Insurance was agreeable to settling One Beacon Insurance’s subrogation claim against any

personal injury settlement for $8622, and in that conversation, Defendant McElheny again

represented to Plaintiff that Plaintiff could continue to receive disability benefits and medical

benefits under the One Beacon Insurance policy.



                                                 4

     Case 1:19-cv-00053 Document 1 Filed 06/20/19 Page 4 of 11 PageID #: 4
       21.     In the August 2018 telephone conversation referenced in Paragraph 20 above,

Defendant McElheny stated to Plaintiff that Defendant McElheny could send Plaintiff the release

from One Beacon Insurance which Defendant McElheny had received, and that Plaintiff should

sign that release and return it to him to finalize any subrogation issues with One Beacon Insurance

and this would remove any leverage One Beacon Insurance may have concerning further

discussions related to Plaintiff’s efforts related to future disability and medical benefits.

       22.     Defendant McElheny sent the One Beacon Insurance release to Plaintiff in Wayne

County, Tennessee via email to print out, to sign, and fax back.

       23.     Relying on the representations of Defendant McElheny as stated above, and relying

on Defendant McElheny as Plaintiff’s attorney had read the release and recommended that Plaintiff

sign it to accomplish Plaintiff’s purpose of allowing his future medical and disability payments to

remain intact and remove any leverage from One Beacon Insurance, and believing that Defendant

McElheney as Plaintiff’s attorney knew and intended to help Plaintiff accomplish his objectives,

and particularly in reliance on Defendant McElheny telling Plaintiff that Plaintiff would still be

able to keep Plaintiff’s disability and medical benefits under the One Beacon Insurance policy and

that Plaintiff could continue to speak with One Beacon Insurance’s people about payments under

the policy by signing the release, Plaintiff signed the release recommended by Defendant

McElheny. A copy of this release is attached hereto as Exhibit 1 and incorporated by reference.

       24.     Plaintiff believed everything with the release was as Defendant McElheny had

explained, and this was reinforced as Plaintiff continued to receive disability benefit checks for 2-

3 weeks after Plaintiff signed the form.

       25.     It was only after Plaintiff did not receive his weekly benefit check and thought it

was “late”, that Plaintiff called One Beacon Insurance to inquire, and learned Plaintiff’s benefits,



                                                   5

      Case 1:19-cv-00053 Document 1 Filed 06/20/19 Page 5 of 11 PageID #: 5
in their entirety, had been terminated because of the release recommended and approved by

Defendant McElheny.

       26.     Plaintiff would never have signed the release attached as Exhibit 1 if Defendant

McElheny had explained to Plaintiff that Plaintiff would be giving up all future disability and

medical benefits under the One Beacon Insurance policy, particularly since Plaintiff’s future

benefits as Plaintiff understood them were substantially more than $8622 paid to One Beacon

Insurance to resolve any subrogation claim or even the small amount Plaintiff received from the

settlement after all the deductions, and Plaintiff still needed additional surgeries and other medical

treatments which would have been covered by the One Beacon Insurance policy.

       27.     Defendant McElheny never told Plaintiff that by signing the release attached as

Exhibit 1 that Plaintiff would be giving up more money under the One Beacon Insurance policy

than Plaintiff would ever receive on a personal injury settlement and specifically never told

Plaintiff that Plaintiff would be releasing and waiving any and all future claims under the One

Beacon Insurance policy.

       28.     After Plaintiff’s benefits stopped, Defendant McElheny represented to Plaintiff that

what One Beacon Insurance did was not right and said that Defendant McElheny would file a

lawsuit in Tennessee against One Beacon Insurance based on fraud and breach of contract.

       29.     Defendant McElheny actually drew up the lawsuit papers and sent them to Plaintiff

for a lawsuit against One Beacon Insurance, but they were never filed. A copy of this draft lawsuit

supplied by Defendant McElheny to Plaintiff in Tennessee is attached hereto as Exhibit 2.

       30.     After reading the document attached as Exhibit 2, Plaintiff became concerned about

how One Beacon Insurance could be guilty of fraud since Plaintiff had an attorney who had

supposedly read and approved this release with full knowledge of Plaintiff’s expectations.



                                                  6

     Case 1:19-cv-00053 Document 1 Filed 06/20/19 Page 6 of 11 PageID #: 6
       31.     Plaintiff learned from Defendant McElheny that the only reason Plaintiff’s One

Beacon Insurance disability and medical benefits were stopped was because of the release which

Defendant McElheny sent to Plaintiff to sign and which Defendant McElheny approved.

            CLAIM 1—LEGAL MALPRACTICE OF DEFENDANT MCELHENY

       32.     The allegations of Paragraph 1-31 are incorporated herein by reference.

       33.     Plaintiff alleges that as Plaintiff’s attorney, Defendant McElheny had a duty to:

       a.      Exercise reasonable care and take action that would protect Plaintiff and his rights

under the One Beacon Insurance policy.

       b.      Exercise reasonable care to properly review and communicate the terms and

conditions of the release attached as Exhibit 1 and its effect on Plaintiff and his rights to pursue

disability and medical benefits under the One Beacon Insurance Policy.

       c.      Exercise reasonable care to avoid action to try and hide things from Plaintiff,

including Defendant McElheny’s mistakes and by trying to cover up such mistakes by drafting an

ineffective lawsuit against One Beacon Insurance to hide things from Plaintiff and/or misdirect

Plaintiff’s attention from Defendant McElheny’s wrongful conduct.

       34.     Additionally and/or alternatively, Defendant McElheny, acting in the course of his

profession as a lawyer, and in a transaction in which he had a pecuniary interest, supplied faulty

information to Plaintiff meant to guide Plaintiff in his decisions related to the release attached as

Exhibit 1, and Defendant McElheny failed to exercise reasonable care in obtaining or

communicating information about the release as stated above; and Plaintiff justifiably relied upon

the information provided by Defendant McElheny, resulting in damages to the Plaintiff.

       35.     Plaintiff alleges that the Defendant McElheny committed the acts or omissions

outlined above; that such acts and omissions are breaches of the standards of care as outlined above;



                                                 7

     Case 1:19-cv-00053 Document 1 Filed 06/20/19 Page 7 of 11 PageID #: 7
and constitute negligence.

       36.     Defendant McElheny’s failure to comply with the standards of care outlined above

was the proximate cause, legal cause and cause in fact of damages to Plaintiff, for which Defendant

McElheny is liable.

       37.     Plaintiff alleges that Defendant McElheny’s conduct constitutes a gross deviation

of the standard of care and was done with awareness of, but conscious disregard for, the substantial

and unjustifiable risk of damage to Plaintiff, and this conduct constitutes not only gross negligence,

but also recklessness, for which Defendant McElheny is liable to Plaintiff in damages.

       38.     Plaintiff alleges that the acts and omissions of the Defendant McElheny constitute

negligence, gross negligence, and/or recklessness, which proximately caused damages to Plaintiff

for which Defendant McElheny is liable including compensatory, incidental, and consequential

damages, as well as punitive damages.

             COUNT III-THE DEFENDANT LAW FIRM’S VICARIOUS LIABILITY

       39.     The allegations of Paragraphs 1-38 are incorporated herein by reference.

       40.     Plaintiff alleges additionally and/or in the alternative the following:

       a.      The Defendant Law Firm, through the acts and omissions of its employees and

agents, including but not limited to Defendant McElheny, failed to take adequate steps to protect

Plaintiff’s interests under available law, which conduct constitutes a breach of the standard of care

by the Defendant Law Firm and proximately caused damages to Plaintiff.

       b.      The Defendant Law Firm, through the acts and omissions of its employees and

agents, including but not limited to Defendant McElheny, violated the standard of attorney care

for the attorney-client relationship between Plaintiff and the Defendant Law Firm and proximately

caused damages to Plaintiff.



                                                  8

     Case 1:19-cv-00053 Document 1 Filed 06/20/19 Page 8 of 11 PageID #: 8
        c.      The Defendant Law Firm, through the acts and omissions of its employees and/or

agents, including but not limited to Defendant McElheny, made material misrepresentations of

material fact as stated above upon which Plaintiff reasonably relied and proximately caused

damages to Plaintiff.

        d.      Plaintiff maintains that the acts and omissions of the Defendant Law Firm through

the acts and omissions of its employees and agents, including but not limited to Defendant

McElheny, as alleged above constitutes negligence and gross negligence and resulted in damages

to Plaintiff.

        e.      To the extent that any of the acts or omissions alleged above to have been

committed by Defendant McElheny were actually committed by any member, partner, officer,

associate, attorney, employee, or agent of Defendant Law Firm, Defendant Law Firm is liable

under principles of agency and respondeat superior for the acts and/or omissions of said member,

partners, officer, attorney, associate, employee, or agent.

        f.      Additionally, and/or alternatively, based upon the facts alleged above, the

Defendant Law Firm is liable under principles of agency and respondeat superior for the acts

and/or omissions of Defendant McElheny as a member, partner, officer, attorney, associate,

employee or agent of the Defendant Law Firm.

             COUNT IV-COMPENSATORY DAMAGES RE: DEFENDANT McELHENY

        41.     The allegations of Paragraphs 1 through 40 are incorporated herein by reference.

        42.     Because of the acts and omissions of Defendant McElheny and/or the Defendant

Law Firm alleged above, Plaintiff seeks all damages permitted by law which were proximately

caused, legally caused and the cause in fact of the Defendant McElheny’s and/or the Defendant

Law Firm’s acts and omissions, including but not limited to the lost disability benefits and medical



                                                  9

      Case 1:19-cv-00053 Document 1 Filed 06/20/19 Page 9 of 11 PageID #: 9
benefits available under the One Beacon Insurance Policy, disgorging their fees and pre-judgment

interest.

                                  COUNT V-PUNITIVE DAMAGES

        43.    The allegations of Paragraphs 1 through 42 are incorporated herein by reference.

        44.    Plaintiff alleges that the actions and omissions of Defendant McElheny as alleged

above were such as to constitute reckless conduct which qualifies for punitive damages under

applicable law, and Plaintiff seeks all punitive damages permitted by law.

        45.    Additionally, and/or alternatively, Plaintiff alleges that Defendant McElheny’s

efforts to conceal his wrongdoing and/or misrepresentations as specifically alleged above related

the recommendations to sign the release, the effects of Plaintiff’s signing the release and/or to

recommending pursuing the ineffective post-release lawsuit against One Beacon Insurance to

misdirect and/or conceal Defendant McElheny’s acts and omissions were done intentionally,

fraudulently and or recklessly such as to give rise to a claim for punitive damages pursuant to

Metcalf v. Pruitt, 970 S.W.2d 448 (Tenn. 1988)

        46.    Plaintiff reserves the right to amend his pleadings to include other wrongful acts

and omissions of the Defendants as Defendants provide additional documents and information file

and as they are discovered and disclosed through additional pre-trial discovery.

                                   DEMAND FOR RELIEF

        Wherefore, premises considered, the Plaintiffs demands the following relief:

        1.     That summonses be issued and served upon the Defendants requiring them to

answer as provided by law.

        2.     That a jury be empaneled to consider all issues in this case.




                                                10

    Case 1:19-cv-00053 Document 1 Filed 06/20/19 Page 10 of 11 PageID #: 10
       3.     That Plaintiff be awarded compensatory damages against Defendants, jointly and

severally, in an amount that is just not to exceed SEVEN HUNDRED FIFTY THOUSAND AND

N0/100 ($750,000.00).

       4.     That Plaintiff be awarded punitive damages against Defendant McElheny in an

amount that is just, not to exceed SEVEN HUNDRED FIFTY THOUSAND AND N0/100

($750,000.00), and to the extent allowed by law, that the Defendant Law Firm also be liable for

said punitive damages.

       5.     For general relief as the case merit.

              This 20th day of June, 2019.

                                             Respectfully Submitted,

                                             LAW OFFICE OF EDWARD M. GRAVES, JR.


                                     By:     /s/Edward M. Graves, Jr.
                                             EDWARD M. GRAVES, JR. #05882
                                             502 S. Gay Street, Suite 412
                                             Knoxville, TN 37902
                                             (865) 544-1974
                                             Email: senored@aol.com

                                             LAW OFFICE OF DAVID DAY, P.C.


                                     By:     /s/David Day
                                             David Day #010941
                                             Attorney for Plaintiff
                                             19 South Jefferson Avenue
                                             Cookeville, TN 38501
                                             (931) 528-7002
                                             david@daviddaypc.com




                                                11

    Case 1:19-cv-00053 Document 1 Filed 06/20/19 Page 11 of 11 PageID #: 11
